         Case 1:19-cv-08988-MKV Document 31 Filed 08/31/20 Page 1 of 1


                                                                 USDC SDNY
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                    DOC #:
                                                                 DATE FILED: 08/31/2020
 NAMEL NORRIS,

                            Plaintiff,

                    -against-                                   1:19-cv-08988-MKV

 VV&V BROTHERS 653 CORP. d/b/a CARA                          ORDER OF DISMISSAL
 MIA ITALIAN RESTAURANT and 693
 NINTH AVENUE PARTNERS, LLC,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       It having been reported to this Court by the Parties that this case has been settled, it is

hereby ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s calendar if the application to restore the

action is made by October 30, 2020. If no such application is made by that date, today’s dismissal

of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1

(2d Cir. 2004).



SO ORDERED.
                                                     _________________________________
Date: August 31, 2020                                MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
